519 F.2d 1314
Gary Steven JONES, a minor, by and through Lola Mae Jones,his guardian ad litem, Petitioner-Appellant,v.Allen F. BREED, Director of the California Youth Authority;Robert McKibben, Superintendent of the SouthernRegional Center Clinic, California YouthAuthority, Respondents-Appellees.
No. 72-2644.
United States Court of Appeals,Ninth Circuit.
June 20, 1975.

1
Robert L. Walker (argued), San Francisco, Cal., for petitioner-appellant.


2
Russell Iungerich, Deputy Atty. Gen., California (argued), Los Angeles, Cal., for respondents-appellees.

ORDER

3
Before GOODWIN and WALLACE, Circuit Judges, and EAST,* District Judge.


4
In our decision, we reversed "with directions for the district court to issue a writ of habeas corpus directing the state court, within 60 days, to vacate the adult conviction of Jones and either set him free or remand him to the juvenile court for disposition."  Jones v. Breed, 497 F.2d 1160, 1168 (9th Cir. 1974), aff'd, --- U.S. ---, 95 S.Ct. 1779, 44 L.Ed.2d 346 (1975).  The Supreme Court has now ordered that since "respondent is no longer subject to the jurisdiction of the California Juvenile Court, we vacate the judgment and remand the case to the Court of Appeals for such further proceedings consistent with this opinion as may be appropriate in the circumstances." Breed v. Jones, --- U.S. ---, ---, 95 S.Ct. 1779, 1791, 44 L.Ed.2d 346 (1975).


5
Therefore, we reverse and remand with directions for the district court to issue a writ of habeas corpus directing the state court, within 60 days, to vacate the adult conviction of Jones and for such further proceedings consistent with the opinion of the Supreme Court as may be appropriate in the circumstances.


6
---------------



* Honorable William G. East, Senior United States District Judge, District of Oregon, sitting by designation.